DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 11-16-2021. 
Claim Objections
Claim objections presented during the Non-Final Office Action are withdrawn, in light of the remarks/amendments filed on 11-16-2021 by Applicant(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 3, 10, Applicants have provided an antecedent basis that are unclear for the claimed expressions directed to the executing steps that use a “ first circuit portion in a first processing sequence” and a “second circuit portion in a second processing sequence after the first processing sequence”. For example, the specification and drawings provides no description what constitutes the various first/second circuits and first/second processing sequences as claimed. In other words, the specification merely repeats the same statements already found in the claims, making the metes and bound of the claims unclear to a PHOSITA.
For examination purposes, these claimed features will be interpreted as various circuits found in a memory that are configured to process different data.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Publication No. 2018/0203643 by Pedersen et al. in view of Publication No. 2014/0133240 by Chen et al. 
As per claims 1, Pedersen et al. discloses a flash memory operation method, comprising: 
a step of transitioning to a deep power-down mode; (¶ [0015] discloses the concept of “an ultra-deep power down (UDPD) mode in a memory device”) 
5a step of releasing the deep power-down mode when a standard command comprising reading, programming, or erasing is inputted; and (Fig. 4 illustrates the process where memory 104 receives a “command” from a host, where the command further includes a “read” from a status register that permits the memory device to “switch” from an ultra-deep power down mode to an SPI mode) 
a step of executing the standard command after releasing the deep power-down mode, (Fig. 4, and more particularly step 416 illustrates a command that is completed after the ultra-deep power down (UDPD)) 

Pedersen et al. does not distinctly discloses the following:
blocking power supply from a power supply source to an internal circuit; and 
wherein the step of releasing the deep power-down mode supplies power from the power supply source to at least a first 10circuit portion and a second circuit portion of the internal circuit, respectively.  
However, Chen et al. discloses the following: 
blocking power supply from a power supply source to an internal circuit; and (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )

wherein the step of releasing the deep power-down mode supplies power from the power supply source to at least a first 10circuit portion and a second circuit portion of the internal circuit, respectively.  (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pedersen et al. and Chen et al. because both references are in the same field of endeavor. Chen’s teaching of stopping the power supply from a voltage regulator due to a signal command would enhance Pedersen's system by allowing the system to reduce power consumption significantly from traditional power management methods thus improving system power management. 
Claims 8, 1, 2-3, 7, 10, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No. 2018/0203643 by Pedersen et al. in view of Publication No. 2014/0133240 by Chen et al. and further view of Publication No. 2021/0096634 by Fastow et al.
As per claims 8, 1, Pedersen et al. discloses a semiconductor storing apparatus, comprising: 
an internal circuit, containing at least a first circuit portion and a second circuit portion; (memory device 104 comprising one or more identifiable circuits illustrated  by fig 2) 
a release component, for releasing the deep power-down mode when a standard command comprising reading, programming, or erasing is inputted; and (Fig. 4 illustrates the process where memory 104 receives a “command” from a host, where the command further includes a “read” from a status register that permits the memory device to “switch” from an ultra-deep power down mode to an SPI mode)
20an execution component, for executing the standard command after releasing the deep power-down mode, wherein the release component comprises: (Fig. 4, and more particularly step 416 illustrates a command that is completed after the ultra-deep power down (UDPD))
Pedersen et al. does not distinctly discloses the following:
an internal circuit, containing at least a first circuit portion and a second circuit portion; 15a transition component, for transitioning to a deep power-down mode blocking power supply from a power supply source to the first circuit portion and the second circuit portion;
wherein the release component comprises: 
path for supplying power from the power supply source to the first circuit portion; and
path for supplying -20-File: 098821usf power from the power supply source to the second circuit portion.
path for supplying power from the power supply source to the first circuit portion; and for supplying -20-File: 098821usf power from the power supply source to the second circuit portion

However, However, Chen et al. discloses the following: 


an internal circuit, containing at least a first circuit portion and a second circuit portion; 15a transition component, for transitioning to a deep power-down mode blocking power supply from a power supply source to the first circuit portion and the second circuit portion; (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )
wherein the release component comprises: path for supplying power from the power supply source to the first circuit portion; and (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )
path for supplying -20-File: 098821usf power from the power supply source to the second circuit portion.  (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )
path for supplying power from the power supply source to the first circuit portion; and for supplying -20-File: 098821usf power from the power supply source to the second circuit portion.  (¶s [0014] & [0034], respectively state that “if the power signal is received by the regulator and the sleep control circuit generates the disable state, the regulator stops providing a supply voltage to the first control chip and the second control chip, so that the solid state storage device enters a sleep mode” and “the regulator 204 stops providing the first supply voltage Vp1 and the second supply voltage Vp2 to the control chip 202 and the flash memory modules 211.about.21N, respectively.  Under this circumstance, the solid state storage device 200 enters the sleep mode” )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pedersen et al. and Chen et al. because both references are in the same field of endeavor. Chen’s teaching of stopping the power supply from a voltage regulator due to a signal command would enhance Pedersen's system by allowing the system to reduce power consumption significantly from traditional power management methods thus improving system power management.

Pedersen as modified does not distinctly discloses where the release component comprises power gating.
However, Fastow et al. explicitly discloses power gating. In particular, Fastow discloses where the release component comprises: a first current path and second current path. (claims 1-2 disclose “a memory die having nonvolatile memory cells, the memory die including circuitry having current leakage when the memory die is in a standby state where the memory die is ready to receive an access command to execute;  and power gating circuitry to selectively transition the memory die from the standby state to a deep power down state, where the memory die is to ignore all access commands, in response to a trigger from a timer, the timer to track a standby time in response to entry of the memory die into the standby state, and the timer to trigger the transition to the deep power down state after a threshold time in the standby state. 2.  The nonvolatile memory device of claim 1, wherein the circuitry having current leaking comprises CMOS (complementary metal oxide semiconductor) control circuitry on the memory die” 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pedersen as modified and Fastow et al. because both references are in the same field of endeavor. Fastow’s teaching of selectively transitioning into a deep power mode by power gating would enhance Pedersen's as modified system by allowing the system to eliminating current leakage, thus improving system power even further. 

As per claims 2, 9 Pedersen as modified discloses wherein the step of releasing also supplies a first enable signal for enabling the first circuit portion to the first circuit portion and supplies a second enable signal for enabling the second circuit portion to the second circuit portion after the first enable signal is 15supplied.  (Chen ¶ 0039 states “PWR_EN denotes the enable state, and the low voltage level at the regulator enable terminal PWR_EN denotes the disable state.”) 
As per claim 3, 10 Pedersen as modified discloses wherein the step of executing uses the first circuit portion in a first processing sequence and uses the second circuit portion in a second processing sequence after the first processing sequence.  (Fig 2 of Chen illustrates a variety of circuits that process different control signals.) 
As per claims 18-20, Pedersen as modified discloses wherein the semiconductor storing apparatus is a flash memory. (Fig.2 illustrates flash memories) 

As per claims 7, Pedersen discloses wherein 10the deep power-down mode transitions from a stand-by mode when the stand-by mode continues for a certain period of time.  (Fig.4 illustrates the concept where the “memory device can switch its interface to the Single SPI mode at 414.  In addition, once the write operation has completed at 416, the device can automatically enter the UDPD mode at 418.”. To PHOISTA, this event sequence constitutes the claimed term “time”. 

Claims 5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No. 2018/0203643 by Pedersen et al. in view of Publication No. 2014/0133240 by Chen et al. and further view of Publication No. 2021/0096634 by Fastow et al. and further view of U.S. Publication No. 2012/0102310 by Shim et al.
As per claims 5, 13-15 Pedersen as modified does not distinctly discloses wherein a load capacitance of the first circuit portion is smaller than a load capacitance of the second circuit portion.  
However, Shim et al. discloses wherein a load capacitance of the first circuit portion is smaller than a load capacitance of the second circuit portion.  (¶s [0096] and [0097] states that “The first voltage regulator 551 receives the power source voltage VCC from the first power line PWL1 to generate a first driving voltage VDD1 
necessary to drive the CPU 553.  In an embodiment of the general inventive 
concept, the first driving voltage VDD1 may be about 1.2 V.” and “The second voltage regulator 552 receives the power source voltage VCC from the second power line PWL1 to generate a second driving voltage VDD2 necessary for the at least one DRAM 554.  In an embodiment of the general inventive concept, the second driving voltage VDD2 may be about 1.8 V.” 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pedersen as modified and Shim et al. because both references are in the same field of endeavor. Shim’s teaching of selectively providing different voltage levels would enhance Pedersen's as modified system by allowing the system to independently supply power levels that is indicative of the workload associated with the circuits, thus improving system performance.
10
Allowable Subject Matter
Claims 4, 6, 11-12, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 11-16-2021 have been fully considered but they are not persuasive to the extent that is applicable to the claims.


Remarks

I.	Rejections under 35 USC § 112 

Claims 3 and 10 are rejected under the 35 USC § 112(b). These claims are indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention. 
In particular, the Office maintains that the specification fails to provide an antecedent basis for the terms “first processing sequence” and “second processing sequence” in such reasonable way that leaves no doubt of the meaning of said terms. Indeed, courts have long ruled that “claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” Therefore, lacking such specific description, persons skilled in the art cannot clearly and precisely ascertain the boundaries of the invention for which applicant is seeking.  
On the other hand, Applicant alleges that the one of ordinary skill in the art would clearly seek the specific portions from ¶ [0041] to derive the meaning of the terms in question. 
The Office is not persuaded by Applicant’s argument because Applicant provides no rationale why would one of ordinary skill in the art would precisely picks those specifically portions stated in ¶ [0041] to ascertain the meaning of the terms “first processing sequence” and “second processing sequence” and no other portions within other paragraphs that also disclose various processing. For that reason, the stated terms, and by extension claims 3 and 10 are indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention. 

II.	Rejections under 35 USC § 103 

Applicants asserts that the cited prior art allegedly fails to disclose i) “a step of releasing the deep power-down mode when a standard command comprising reading, programming, or erasing is inputted” ” by adding further that the prior art also fails to disclose ii) “a step of executing the standard command after releasing the deep power down mode” .
At the outset, Applicant acknowledges that the very least Pedersen discloses a system that operates in multiple power modes, namely, as an example Single SPI mode and UDPD mode, respectively. Moreover, Applicant further acknowledges that Pedersen discloses the teaching where the system enters UDPD mode. However, Applicant states that entering UDPD does mean the system is released from UDPD mode. 
The Office disagrees with Applicants assertion that once a system enters a UDPD mode, the system would stay in that state indefinitely without entering SPI mode again. Applicant does not appreciated Pedersen teaching because step 414 of Fig. 4 illustrates the system switching to SPI mode to momentarily process the write command in step 416. Once the write command is processed, the system enters back to UDPD mode as illustrated by step 418. 
Regarding ii), as already mention above, Pedersen’s system at step 408 illustrated by Fig. 4 teaches the system being at a UDPD mode, which is then switched momentarily to SPI mode to process the write command in step 416. To person of ordinary skill in the art this means that the system leaves the UDPD mode, where the system thereafter process the write command at step 416 under the SPI mode.  Thus, leaving UDPD to switch to SPI mode, to a PHOSITA means the same because leaving and releasing under the plain meaning of the word are equivalent in meaning. 

For at least the above reasons the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov